PER CURIAM.
Michael Anderson petitions this court for a writ of mandamus, seeking an order which would compel the Circuit Court for Jackson County to render a ruling on the mandamus petition which is now pending in that forum. Respondent points out that actions which followed the filing of the circuit court petition have rendered it moot. Even if that is so, it is a basis for the circuit court to deny relief, but the case may not be left pending indefinitely. See Kramp v. Fagan, 568 So.2d 479 (Fla. 1st DCA 1990). Accordingly, we grant the petition and order the circuit court to dispose of Anderson’s mandamus petition within a reasonable time, not to exceed 30 days from issuance of mandate in this cause.
PETITION GRANTED.
KAHN, BENTON, and PADOVANO, JJ., concur.